DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-8, 11-15, and 18-21 are pending and examined below. This action is in response to the claims filed 12/23/20.

Response to Amendment
Applicant’s arguments, see Applicant Remarks Interview Summary on page 8 filed on 12/23/20, regarding the discussion of the partial autonomous disclosure within Lathrop as being the PA value, in which the PA is the amount of the route to be traveled autonomously is true and that it is not the same at least one functionality associated with autonomous driving that is maintained after the transition, however, as noted within the Examiner Interview Summary of 12/7/20, Lathrop does utilize using various modes based on whether autonomous driving is allowed or not geographically (¶21-23), therefore inherently utilizing some form of localization sensing (most likely a GPS system or the like). This was noted as being a functionality associated with autonomous driving, that inherently is utilized in manual (coverage lanes) and in autonomous lanes as well as the transitions to and from the modes. Applicant’s comments are valid but not fully indicative of suggestions provided during the interview.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 on pages 10-11 filed on 12/23/20, regarding applicants first contention, the temporary corrective actions taken in 

Regarding applicant’s second contention, the applicant asserts the disclosure of Lathrop controlling vehicle in autonomous, semiautonomous, or manual mode based on the associated geographic road segment allowable driving modes does not meet the features of claim 1, simply stating that it describes the same basic elements as in Cullinane, and does not explicitly go into detail as to how it matches perfectly the claimed elements.  As described above, the inherent localization system utilizing geographic based driving mode controls does fully disclose the going in and out of autonomous mode while maintaining one autonomous functionality.

Based on the comments above, 35 U.S.C. § 103 rejections are maintained with further citations to established prior art below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 12, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Within the applicant’s specification there is no reference to a transition from an AV lane to a second coverage lane.   Of the 27 references to “transition” within the specification, all either refer to “autonomous vehicle 504 has transitioned from the coverage lane to the AV lane” or  “transitioning from the partially-autonomous mode or the manual mode to the fully-autonomous mode (e.g., from partially-autonomous operation and/or travel or manual, non-autonomous operation and/or travel of the autonomous vehicle 104 in the coverage lane to fully-autonomous operation and/or travel of the autonomous vehicle 104 in the AV lane)” for example in ¶112. There is no reference to the reciprocal transition.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cullinane et al. (US 2014/0156133) in view of Lathrop et al. (US 2017/0219364).

Regarding claims 1, 8 and 15, Cullinane discloses a system and method for engaging and disengaging autonomous driving including an autonomous vehicle (AV) comprising (Abstract): 
a vehicle computing system comprising one or more processors, wherein the vehicle computing system is configured to (Fig. 1 – processor 120): 
receive map data associated with a map of a geographic location, the map comprising (i) a coverage lane where the AV can operate and/or travel under a partially-autonomous mode or a manual mode, (ii) an AV lane where the AV can operate and/or travel under a fully-autonomous mode (¶48-54, ¶62-64, ¶67 and Figs. 5-6, 10 – map information corresponds to the recited map data, GPS position corresponds to recited geographic location, areas excluded from autodrive zones correspond to recited coverage lane (specifically in and around disclosed ¶52), manual driving mode corresponds to the recited manual mode, autodrive zone corresponds to recited AV lane, autonomous driving mode corresponds to recited fully-autonomous mode, Fig 6 shows the current lane may cease to be an autodrive lane  which ; 
determine, based on the map data, that the AV is on the coverage lane (¶50-52 and ¶62-64- map information corresponds to the recited map data and areas excluded from autodrive zones correspond to recited coverage lane, where GPS position can designate the vehicle being in an area excluded from autodrive zones); and 
in response to determining that the AV is on the coverage lane, control the AV in the partially-autonomous mode or the manual mode while executing at least one functionality associated with the fully-autonomous mode (¶66-67 and ¶74-79 – once computer 110 has identified a prevention condition [where] the current lane may cease to be an autodrive lane may be a preventative condition corresponds to the recited transitioned form the AV lane to the coverage lane, and corrective action corresponds to the recited at least one functionality associated with the fully-autonomous mode),
determine, based on the map data, that the AV has transitioned from the coverage lane to the AV lane (¶50-52 and ¶62-64- map information corresponds to the recited map data, autodrive zone corresponds to recited AV lane, and areas excluded from autodrive zones correspond to recited coverage lane, where comparing the GPS position with previously-stored lane-specific map data to determine whether the other vehicle is within a turn lane corresponds to the transition from one type of drive zone to another); and 
in response to determining that that the AV has transitioned from the coverage lane to the AV lane, control the AV to enter the fully-autonomous mode (¶85-86 – once the driver has moved the vehicle 101 into an autodrive lane corresponds to the recited AV has .
Cullinane does not explicitly disclose the use of a “link” to indicate the transition from autonomous mode to coverage mode or vis versa, as a physical point on a map, however Lathrop discloses an autonomous route planning system including (iii) a link to indicate a connection of the coverage lane to the AV lane by associating one or more unique lane identifiers of the coverage lane with one or more unique identifiers of the AV lane (Figs. 4-5, ¶38 and ¶50-51 – route segments corresponding to the recited link indicating a connection between coverage and AV lanes where geo-referencing and LIDAR is used to identify references)
the at least one functionality associated with the fully-autonomous mode using sensor data from the one or more sensors and the map data (¶21-23 - Semi-autonomous (or quasi-autonomous) vehicles are vehicles that are capable of switching between an autonomous mode and a driver-controlled mode, and/or vehicles that are configured with autonomous driving features but require some driver input corresponding to the recited operating using data from autonomous functions). 
The combination of corrective actions and autodrive zones of Cullinane and the links and differing autonomous modes of Lathrop including the use of GPS and map data within all modes in both references corresponds to all of the elements above including the maintaining at least one functionality associated with the fully-autonomous mode during the transition.


Regarding claims 4, 11, and 18, Cullinane further discloses sensor data (¶64 – various sensors correspond to the recited one or more sensors, whether another object is pulling into the vehicle's lane proximate to the vehicle corresponds to the recited detect an object in an environment surrounding the AV) but does not disclose the use of LIDAR sensors. 
However, Lathrop further discloses utilization of LIDAR for sensing environmental data including the one or more sensors include a light detection and ranging (LIDAR) system, wherein the LIDAR system is configured to determine sensor point data associated with a location of a number of points that correspond to objects within the environment of the AV (¶21 – LIDAR functionality including identification of point data to correspond with objects in the area is well known in the art prior to the filing date as detailed in ¶37), 
wherein the map data includes map point data associated with a location of a number of points that correspond to the objects within the environment of the AV that have reflected a ranging laser during one or more traversals of the coverage lane by one or more mapping AVs (¶37 - LIDAR records the distance to physical objects, important path planning features such potential obstacles, terrain slope, and terrain roughness can be derived), and 
wherein the at least one functionality associated with the fully-autonomous mode comprises determining a position of the AV in the coverage lane based on the sensor point data and the map point data (¶21-23 - Semi-autonomous (or quasi-autonomous) vehicles are vehicles that are capable of switching between an autonomous mode and a driver-controlled mode, and/or vehicles that are configured with autonomous driving features but require some driver input corresponding to the recited operating using data from autonomous functions, where the inclusion of navigation system corresponding to the recited map point data as well).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system and method for engaging and disengaging autonomous driving of Cullinane with the segmentation planning of Lathrop in order to optimize routes for semi-autonomous and/or fully autonomous vehicles (Lathrop - ¶4).

Regarding claims 5, 12, and 21, Cullinane further discloses the vehicle computing system is further or configured to: 
determine, based on the map data, that the AV is on the coverage lane, by determining that the AV has transitioned from the AV lane to a second coverage lane based on the map data (¶66-67 and ¶74-77 – once computer 110 has identified a prevention condition [where] the current lane may cease to be an autodrive lane may be a preventative condition corresponds to the recited the current lane may cease to be an autodrive lane); and 
in response to determining that the AV has transitioned form the AV lane to the coverage lane, control the AV in the partially-autonomous mode or the manual mode while continuing to execute at least one functionality associated with the fully-autonomous mode (¶66-67 and ¶74-79 – once computer 110 has identified a prevention condition [where] the current lane ceasing to be an autodrive lane may be a preventative condition corresponds to . 
While Cullinane does disclose operating the vehicle with use of some autonomous features, it does not explicitly disclose the variation based on transitioning however Lathrop further discloses semi-autonomous (or quasi-autonomous) vehicles are vehicles that are capable of switching between an autonomous mode and a driver-controlled mode, and/or vehicles that are configured with autonomous driving features but require some driver input corresponding to the recited operating using data from autonomous functions (¶21-23).
The combination of corrective actions and autodrive zones of Cullinane and the links and differing autonomous modes of Lathrop including the use of GPS and map data within all modes in both references corresponds to all of the elements above including the maintaining at least one functionality associated with the fully-autonomous mode during the transition. Lathrops disclosure of routes with transitions to and from autonomous and manual mode utilizing navigation data includes the transition to a second coverage lane from the autonomous lane while maintaining the one functionality.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system and method for engaging and disengaging autonomous driving of Cullinane with the segmentation planning of Lathrop in order to optimize routes for semi-autonomous and/or fully autonomous vehicles (Lathrop - ¶4).

 the at least one functionality associated with the fully-autonomous mode determines operation data in the coverage lane (¶74-79 – computer corrective action corresponds to the recited at least one functionality associated with the fully-autonomous mode, tasks correspond to the recited operation data and areas excluded from autodrive zones correspond to recited coverage lane). 

Regarding claims 7, 14, and 20, Cullinane further discloses a positioning system configured to determine a position of the AV, wherein the vehicle computing system is further configured to (¶51 and ¶64 – GPS corresponds to the recited positioning system, and GPS position corresponds to the recited position of the AV): 
determine the position of the AV with respect to the link based on positioning data from the positioning system and the map data (¶51, ¶64-67 and Fig 6 - GPS corresponds to the recited positioning system, GPS position corresponds to the recited position of the AV, and Fig. 6 and ¶67 shows the current lane may cease to be an autodrive lane which corresponds to the recited linkage between zones designated for manual and autonomous driving); and 
control the AV to maintain the at least one functionality associated with the fully-autonomous mode in the coverage lane based on the position of the AV with respect to the link (¶46-67 and ¶74-79 – once computer 110 has identified a prevention condition [where] the current lane may cease to be an autodrive lane may be a preventative condition corresponds to the recited transitioned form the AV lane to the coverage lane, and corrective action corresponds to the recited at least one functionality associated with the fully-autonomous mode, GPS position corresponds to the recited position of the AV, and Fig. 6 shows the current . 

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ming et al. (US 2019/0138003) discloses a method and system for switching between driving modes of a vehicle including detecting environment information using a sensor of the vehicle (e.g., the GPS, the LIDAR, the RADAR, the ultrasonic sensor, etc.) while in manual mode in preparation for autonomous driving mode (¶91).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665